Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 4-5, 7-8 and 11-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. For examination purpose the limitations of the claims are rejected as bestundestrood.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4-5, 7-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5, unclear what applicant means by this in view of drawings. Examiner takes official notice that the assignee (United Technologies) hold many patents that teach the limitation of coating applied to seals, sheathing on first and second seal sections.
Claims 7-8, unclear what applicant means by this limitation in view of drawings and specification.
Claim 10, “a fourth substantially rounded end in contact with the second component along a fourth single circumferential line of contact”, unclear how a seal has the second component? It is not understood how a seal can comprise a member it is going to seal or will seal. Also it is noted that the fourth substantially rounded end in contact is with first component, figure 7.
Claims 11-12, unclear what applicant is trying claim in view of independent claim 1 and drawings presented to this. Unclear where wave spring biases the first seal section and the second seal section away from one another. The embodiment that is described in claims 11-12 has been patented in the parent application.
Claim 13, entire claims, unclear how a seal has the first and second components? It is not understood how a seal can comprise a member it is going to seal or will seal. 

Claim 14, “sections are configured to sealingly engage with the first and second components”, unclear how one claims intended use or configured limitations when the components are positively claimed in limitations previous (e.g. comprising a first component including a first surface and a second component…therebetween)?
	Claim 15, “a fourth substantially rounded…contact”, unclear how this is possible when figure 7 shows that the fourth substantially rounded is in contact with 1st component.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,587,503. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent ‘503 teaches the limitations.
As stated in claims of 1-19 of us patent no ‘503, a system having a first component, a second component, a first seal section having frustoconical section and a second seal section having a frustoconical section, the first seal section contacting first component and the second seal section, the second seal section contacting both the first and second components, a rope seal between the first and second seal sections, the first and second seal sections having rounded contacting surfaces. The first and second seal sections contact through a rounded surface. See figure 5.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,240,473 in view of Davis US. 9,587,503. 
As stated in claims of 1-23 of us patent no 10240473, a system having a first component, a second component, a first seal section having frustoconical section and a second seal section having a frustoconical section, the first seal section contacting first component and the second seal section, the second seal section contacting both the first and second components, a rope seal between the first and second seal sections, the first and second seal sections having rounded contacting surfaces. The patent ‘473 fails to provide that the first and second sections contact through a rounded surface. The patent ‘503 teaches to have rounded ends to provide contact with first and second seal sections (figure 5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the contact between the first and second seal sections of patent ‘473 by way of rounded end as taught by patent ‘503, to provide circumferential line of contact to provide seal (see patent ‘503).
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,512,735 in view of Davis US. 9,587,503. 
As stated in claims of 1-20 of us patent no 10240473, a system having a first component, a second component, a first seal section having frustoconical section and a second seal section having a frustoconical section, the first seal section contacting first component and the second seal section, the second seal section contacting both the first and second components, a rope seal between the first and second seal sections, the first and second seal sections having rounded contacting surfaces (claims and figure 3). The patent ‘735 fails to provide that the first and second sections contact through a rounded surface. The patent ‘503 teaches to have rounded ends to provide contact with first and second seal sections (figure 5) and a rope seal therebetween. It .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traub (US. 3718338). Claims are rejected as best understood.
Traub discloses a seal for sealing a space defined by first and second adjacent components disposed about a centerline, the seal comprising: a first seal section (e.g. 29a) including a first base, a first leg and a frustoconical section joining the first base and the first leg (45 joins surface of 29a that contacts 17a and surface that contacts 25a); and a second seal section (e.g. 25a) including a second base and a second leg extending from the second base; wherein the first and second seal sections are configured to sealingly engage with the first and second components (e.g. intended use); a rope seal (e.g. 27a) disposed between the first and second seal sections and operative to bias the first seal section and the second seal section away from one another; and wherein the first and second seal sections are configured to move relative to one another. The first base is supported by the second base (e.g. 25a is supporting the first base of the first seal section). The first and second seal sections are substantially annular.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Traub.
Examiner takes official notice that having coating or sheathing or bridging segmented seals is well known in the art (evidence can be found in patents issued to United Technologies). It would have been obvious to one skille in the art before the effective filing date of the claimed invention to have the seal of Traub to have covering or coating or segmented seal with bridging 
Regarding claim 13: Examiner takes official notice that compliant seals are disposed between the seal sections and the components having coating or sheathing or bridging segmented seals is well known in the art  (evidence can be found in patents issued to United Technologies).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarth (US. 5078412) in view of Feldmann et al (US. 20140105731A1). Based on the 112 rejections the claims are rejected. Others rejection maybe provided upon clarification of claims limitations.
Baumgarth discloses a seal for sealing a space defined by first and second adjacent components disposed about a centerline, the seal comprising: a first seal section (1st SS) including a first base, a first leg and a frustoconical section (one of F, figure below) joining the first base and the first leg; and a second seal section (e.g. 2nd SS) including a second base and a second leg extending from the second base; wherein the first and second seal sections are configured to sealingly engage with the first and second components; and the first and second seal sections are configured to move relative to one another (figure 4). The first base is supported by the second base. The seal is formed from a material selected from one of a high-temperature metal alloy, a high-temperature ceramic fiber material, and a high-temperature ceramic fiber 

    PNG
    media_image1.png
    489
    476
    media_image1.png
    Greyscale

Baumgarth discloses the invention as claimed above but fails to disclose a rope seal disposed between the first and second seal sections and operative to bias the first seal section and the second seal section away from one another. Feldmann discloses to have 1st (e.g. 12) and 2nd (e.g. 13) seal sections that form a seal by contact a first component and a second component and a rope seal (e.g. 14) keeping the two elements separate and provide sealing between the 1st and 2nd seal sections. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal of Baumgarth to have a rope seal between 1st and 2nd seal section as taught by Feldmann, to provide separation of two regions (e.g. paragraph 0023)
Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarth.

Regarding claims 4-5: Examiner takes official notice that having coating or sheathing or bridging segmented seals is well known in the art (evidence can be found in patents issued to United Technologies). It would have been obvious to one skille in the art before the effective filing date of the claimed invention to have the seal of Traub to have covering or coating or segmented seal with bridging seal between the segments, to provide seal that last longer or can be made in plurality of pieces to easy assembly. Also see reference US 20050220611A1.
Regarding claim 13: Examiner takes official notice that compliant seals are disposed between the seal sections and the components having coating or sheathing or bridging segmented seals is well known in the art  (evidence can be found in patents issued to United Technologies).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VISHAL A PATEL/Primary Examiner, Art Unit 3675